El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La demandante ha apelado de una sentencia de la corte de distrito concediéndole daños ascendentes a $40. Alega qne la corte erró ■(a) al pesar la evidencia sobre la cual basó sn concesión de $40, y (&) al no concederle honorarios de abogado, en vista de la temeridad del demandado.
La demandante compró nna casa “con todo cnanto le era anexo y permanente”. El demandado, quien es sobrino de la vendedora, ocupó la casa antes y después de la venta, y había construido en el patio un ranchón de madera techado de zinc. La corte inferior resolvió que a la fecha de la venta, el demandado, quien actuó en representación de la vendedora, no le indicó a la demandante que el ranchón no formaba parte de la propiedad que se vendía. Posteriormente, cuando el arrendamiento del demandado expiró y éste se mudó, se llevó consigo el ranchón y otros efectos pertenecientes a la casa. La demandante instituyó pleito por $450, alegando que el ranchón valía $413.
La corte inferior decidió que la apelante había comprado la casa bajo la impresión que el ranchón estaba incluido en la venta; que se le indujo a tal creencia por las representa-ciones tácitas del apelado; y que el apelado por tanto estaba impedido de alegar ahora que el ranchón no formaba parte de la propiedad vendida. Pero la corte de distrito resolvió que el ranchón valía $40 solamente. Alega la apelante que *305la decisión de la corte en cnanto al valor estaba en pngna con la preponderancia de la prneba. •
Hnbo prneba contradictoria en cnanto a la cnestión del valor. La apelante ofreció cnatro testigos, entre los cnales había nn ingeniero que declaró que el ranchón valía $395. Pero sn cálenlo fné hecho a base de nna estrnetnra cons-truida de madera nueva y zinc nuevo para el techo. El ape-lado, alegando qne el ranchón sólo valía $25, ofreció sn pro-pio testimonio y el de sn tía, la vendedora. La corte de dis-trito, después de nna inspección ocular “y del resto de la prneba practicada, coneluy[ó] que el ranchón construido por Segarra lo fné con maderas viejas, qne la construcción era completamente primitiva, y qne el valor del ranchón no puede haber sido más de $40.” No nos imaginamos cómo podemos encontrar error manifiesto o parcialidad en la apreciación de la prneba en este caso, particularmente en vista del hecho de que la conclusión de la corte inferior se basó en parte en una inspección ocular.
Al negarse a conceder honorarios de abogado, la corte de distrito dijo: “No encuentra la corte que hubiese temeridad. Al llevarse el demandado el ranchón que cons-truyó, lo hizo en la creencia de buena fe de que el ranchón continuaba siendo suyo. Tampoco fué temerario el deman-dado al defenderse de una reclamación tan exagerada”. (Bas-tardillas nuestras).
Pero el demandado no se defendió sencillamente de una reclamación exagerada. Negó toda clase de responsabilidad. En verdad, declaró que le había dicho a la demandante antes de la venta que el ranchón le pertenecía. Sedentemente hemos resuelto en circunstancias similares que tal acción es temeraria a menos que el demandado admita su responsabi-lidad y limite la controversia a la cuestión del valor. Mercado v. American Railroad Co., ante, pág. 228, resuelto el 15 de enero de 1943.
Y no encontramos base para la conclusión de la corte inferior de que el demandado actuó “de buena fe” al llevarse *306el ranchón. La propia corte había resuelto lo contrario, al negarse a dar crédito al demandado y al resolver en la cues-tión principal del caso, que el demandado estaba impedido en vista de sus representaciones en el caso.
Modificamos la sentencia para que se concedan honora-rios de abogado por la suma de $35. Y así modificada, la sentencia de la corte de distrito será confirmada.